Title: To James Madison from George Johnston, Jr., 31 March 1808
From: Johnston, George, Jr.
To: Madison, James



Sir,
Newyork 31st. March 1808

I had the honour to receive in March last from the President of the United States, a Commission appointing me Consul for the port of Glasgow in Great Britain.  On its receipt I proceeded to arrange my business, and close my concerns in this quarter as speedily as circumstances would admit, in order to depart for that Consulate, and was about to proceed, when the unfortunate outrage was committed on the frigate Chesapeake.  This arrested me, and determined me to wait the issue of so unhappy & alarming an event.The continued unsettled state of political affairs, the suspension of Commerce, together with circumstances of a personal nature, induce me to relinquish the situation conferred on me, and I take the liberty with sincere gratitude & respect to return to you my Commission  I have the honour to be Sir, Your most obdt. and very humble servt.

Geo. Johnston

